Citation Nr: 0431577	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  96-32 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by memory loss.  

2.  Entitlement to an initial compensable evaluation for 
angioedema of the lower lip.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for left knee reconstruction.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for sinus disability with headaches.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1991 to October 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In those determinations, the RO inter alia denied 
the appellant's claims of service connection for memory loss 
and pterygium, and granted the claims of service connection 
for angioedema of the lower lip, left knee reconstruction, 
sinus disability with headaches.  The appellant disagreed 
with the denials of service connection and with the ratings 
assigned to the service-connected disabilities, and this 
appeal ensued.  In April 2001, the Board denied the claim of 
service connection for pterygium and remanded the remaining 
claims for further evidentiary development.  With that 
development completed, the RO has forwarded the case to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The medical evidence does not reveal a disability 
manifested by memory loss.  

2.  Angioedema of the lower lip is manifested by intermitted 
episodes of skin lesions treated with over-the-counter 
medications that do not manifest exfoliation, exudation, or 
itching on the exposed surface of the lower lip, and that 
represent less than five percent of the exposed areas 
affected and requires no more than topical therapy.  

3.  Left knee reconstruction is manifested by not more than 
40 degrees lost flexion, slight lateral instability, and 
degenerative arthritis.  

4.  Sinusitis is manifested by moderate impairment, with 
infrequent headaches, some crusting, no purulent discharge, 
and no incapacitating recurrences or episodes.  


CONCLUSIONS OF LAW

1.  A disability manifested by memory loss was not incurred 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The criteria for a compensable evaluation for angioedema 
of the lower lip are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Code 
7906 (2004).  

3.  The criteria for an initial evaluation in excess of 10 
percent for left knee reconstruction are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.71, 4.71a, Diagnostic Codes 5256 to 5263 (2004).  

4.  The criteria for an initial evaluation in excess of 10 
percent for sinus disability with headaches are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.97, Diagnostic Code 6510 (1995 to 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The initial claims involved in this case were received in 
October 1995, and there are no issues as to provisions of 
forms or instructions for applying for the benefit.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2004).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi 
(Pelegrini II), No. 01-944, U.S. Vet. App. (June 24, 2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made before November 9, 2000, the 
date the VCAA was enacted.  VA believes Pelegrini II is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II , the Board finds 
any defect with respect to the VCAA notice requirement in 
this case to be harmless error for the reasons specified 
below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his initial claims in October 1995, 
and after the RO rendered its April 1996 rating action, the 
RO sent the appellant a May 1996 statement of the case that 
listed the evidence considered, the applicable law and rating 
criteria, and the reasons for the decisions.  The RO 
subsequently issued statements of the case in June 1996, 
November 1996, February 1999, September 1999, November 2000, 
and June 2003, and supplemental statements of the case in 
September 1996 and February 2004 notifying him of the 
evidence necessary to establish the benefits sought, the 
information or evidence needed from him, and how VA would 
assist him in obtaining outstanding pertinent evidence.  By 
letters in April 2003, June 2003, January 2004, and March 
2004, the RO informed the appellant of information and 
evidence still needed from him, including information as to 
all medical treatment he had received for the disabilities.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claims, 
of the information and evidence he was expected to provide, 
of the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claims.  See Pelegrini II, 
No. 01-944, U.S. Vet. App., at 10.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the  claims, or of VA' s or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II , to 
decide the appeal would not be prejudicial error to the 
appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  The evidence of record includes the 
service medical records, VA and private treatment records, 
and documents received on multiple occasions from the 
appellant and his representative.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant; in fact, it appears that all evidence 
identified by the appellant relative to this claim has been 
obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA examinations in 
December 1995, August 1998, May 2000, April 2003, and January 
2004.  The appellant was scheduled for a further examination 
in July 2004, though he failed to report for it.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See   38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Service Connection for Memory Loss

The appellant maintains he has a memory loss that is related 
to service.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  With chronic 
disease shown as such in service or within the presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With respect to the initial element, requiring medical 
evidence of a current disorder, the sole medical evidence of 
memory loss is limited to VA clinical records from February 
to April 1996.  An entry in February 1996 indicated the 
appellant complained of trouble with short-term memory.  A CT 
scan was ordered and accomplished in March 1996, which was 
normal.  An entry in April 1996 noted the appellant had a 
history of forgetfulness.  He was referred for a neurology 
consultation, which in May 1996 discussed the memory 
difficulties within the context of his headaches (which is a 
component of another service-connected disability).  There 
was no diagnosis of a memory disorder, nor is there any 
indication in the remaining medical evidence associated with 
the claims file of a continuing disability manifested by 
memory loss.  

In the absence of medical evidence showing a current 
disability manifested by memory loss, the initial element of 
a service-connection claim is not satisfied.  Supporting this 
result is the fact that the service medical records are 
silent as to any findings or complaints of memory loss or 
forgetfulness.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a disability manifested 
by memory loss.  

III.  Increased Evaluation Claims

The Board has reviewed all the evidence of record, with an 
emphasis on the most recent evidence, to include, but not 
limited to: the appellant's contentions; his service medical 
records; reports of VA examinations; and records for VA and 
private medical treatment.  In analysis to follow, each and 
every piece of evidence is not discussed in detail, but is 
summarized where appropriate with respect to each issue on 
appeal.  

Generally applicable law and regulation

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

Initial compensable evaluation for angioedema of the lower 
lip

With respect to the claim for an initial compensable 
evaluation for angioedema of the lower lip, it is assigned a 
noncompensable evaluation pursuant to the criteria of 
Diagnostic Code 7806.  Under the old criteria at Diagnostic 
Code 7806, with angioedema is rated as analogous to eczema, a 
noncompensable evaluation is assigned for eczema with slight, 
if any, exfoliation, exudation, or itching, if on a 
nonexposed surface of small area.  A 10 percent evaluation 
may be assigned with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is warranted for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  Eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant warrants a 50 percent rating.  38 C.F.R. § 4.118 
(1995 to 2002).  

During the pendency of this appeal, VA issued new regulations 
for rating disabilities under Code 7806, which became 
effective August 30, 2002.  Under the new criteria for 
Diagnostic Code 7806, a noncompensable evaluation is assigned 
for dermatitis or eczema affecting less than five percent of 
the entire body or less than five percent of exposed areas 
affected, and requiring no more than topical therapy during 
the previous 12-month period.  A 10 percent rating is 
warranted for dermatitis or eczema affecting at least five 
percent, but less than 20 percent, of the entire body, or at 
least five percent, but less than 20 percent, of exposed 
areas affected; or which require intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
previous 12-month period.  A 30 percent rating is warranted 
for dermatitis or eczema affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas; or, 
requiring systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent evaluation is warranted for dermatitis or eczema 
affecting more than 40 percent of the entire body or more 
than 40 percent of exposed areas; or, requiring constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month period 
warrants a 60 percent rating.  38 C.F.R. § 4.118 (2003-04).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to August 30, 2002, neither the RO nor the Board 
could apply the revised rating schedule.  The appellant was 
notified of this change in the regulation by the February 
2004 statement of the case.  

VA clinical records in May 1996 noted chronic angioedema of 
the lower lip.  VA examination in August 1998 indicated that 
the appellant had a recent bout of recurrent blisters on his 
lips, which had possibly been diagnosed as Herpes type I.  VA 
examination in April 2003 noted that the appellant complained 
of skin lesions localized to the arms, ears, mouth, and 
throat.  He used medications to control the lesions, and 
further medication for flare-ups.  Symptoms included severe 
pain and burning.  There were six episodes in the last year.  
At the examination, there were no active lesions.  The 
diagnosis was angioedema well controlled, triggered by 
stress, dairy products, and wheat.  The examiner's opinion 
was that the appellant was doing well at trying to avoid the 
triggering factors, but still had some flares every two 
months.  

This evidence does not indicate any exfoliation, exudation, 
or itching on the exposed surface of the lower lip, a small 
area.  The symptoms were intermittent, not constant, and did 
not involve extensive lesions, marked disfigurement, 
ulceration, extensive exfoliation or crusting, or systemic or 
nervous manifestations.  Nor was it reported that the lesions 
when active were exceptionally repugnant.  Thus, a 
compensable evaluation in not warranted pursuant to the old 
version of the criteria.  See 38 C.F.R. § 4.118 (1995 to 
2002).  

Nor is there evidence supporting the assignment of a 
compensable evaluation under the new version of the criteria.  
The intermittent symptoms of the lower lip represent less 
than five percent of the exposed areas affected and requires 
no more than topical therapy.  There is also no indication of 
more extensive involvement of the lesions to an extent 
greater than five percent of the entire body or of exposed 
areas affected, or of the need for corticosteroids or other 
immunosuppressive drugs.  Therefore, a compensable evaluation 
is not warranted based on the new version of the criteria.  
See 38 C.F.R. § 4.118 (2003-04).  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for angioedema of the lower lip.  

Initial evaluation in excess of 10 percent for left knee 
reconstruction

In evaluating the service-connected left knee disability, the 
RO has assigned a 10 percent evaluation since the date of 
claim.  At various points in the appeal process, the RO has 
based this evaluation on the criteria of Diagnostic Code 5257 
for instability of the left knee or on the criteria of 
Diagnostic Code 5260 for limited flexion of the left knee.  

Pursuant to the criteria of Diagnostic Code 5257 for 
impairment of the knee, a 10 percent evaluation may be 
assigned where the evidence shows slight recurrent 
subluxation or lateral instability, a 20 percent evaluation 
may be assigned for moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation may be assigned for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a (2004).  As this criteria is not predicated 
on loss of range of motion, an analysis of the impact of pain 
and functional loss is not warranted.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  

The evidence of record, though, reveals not more than slight 
instability.  VA examination in December 1995 reported no 
swelling, tenderness, or effusion, and VA clinical records in 
October 1996 noted good strength.  The appellant underwent 
reconstruction of the left knee in April 1998, after which he 
received extensive physical therapy in which he used a brace 
after surgery.  Following the surgery, VA examination in May 
2000 showed no lateral instability.  Although VA examination 
in April 2003 indicated the appellant complained of buckling 
and used a brace as needed, thereby suggesting slight 
instability, there was no need for the constant use of the 
brace that might support a higher evaluation.  Thus, an 
evaluation in excess of 10 percent is not warranted pursuant 
to the criteria of Diagnostic Code 5257.  As the criteria of 
Diagnostic Code 5257 are not predicated on loss of range of 
motion, an analysis of the impact of pain and functional loss 
is not necessary when employing that criteria.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

The disability might alternatively be evaluated under the 
criteria of Diagnostic Code 5003 for arthritis and the more 
specific criteria for each joint affected, in this case 
Diagnostic Code 5260 for limitation of flexion or Diagnostic 
Code 5261 for limitation of extension.  The criteria of 
Diagnostic Code 5003 governs evaluations for degenerative 
arthritis established by x-ray findings, which will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Codes 5260 and 5261).  

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a noncompensable evaluation may be assigned where 
evidence demonstrates flexion limited to 60 degrees.  For 
flexion limited to 45 degrees, a 10 percent evaluation may be 
assigned.  For flexion limited to 30 degrees, a 20 percent 
may be assigned.  For flexion limited to 15 degrees, a 30 
percent evaluation may be assigned.  Under Diagnostic Code 
5261 for limitation of extension of the leg, a noncompensable 
evaluation may be assigned for extension limited to 
5 degrees.  Extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a (2004).  Normal knee motion is from zero to 
140 degrees, essentially normal.  38 C.F.R. § 4.71 (2004).  

Here, the medical evidence does not reveal a loss of motion 
that would warrant an evaluation in excess of 10 percent.  VA 
examination in December 1995 noted normal flexion and 
extension.  VA clinical records in August 1996 noted 
decreased flexion, with difficulty flexing past 100 degrees.  
VA clinical records in October 1996, however, revealed good 
approximate range of motion, VA clinical records in November 
1997 noted full range of motion of the left knee, and VA 
examination in August 1998 revealed some unspecified limited 
motion.  VA examination in May 2000 found flexion limited to 
100 degrees and extension at zero degrees, whereas VA 
examination in April 2003 noted flexion at 125 degrees and no 
loss of extension.  The normal range of motion is from zero 
degrees extension to 140 degrees flexion, see 38 C.F.R. 
§ 4.71 (2004), and these findings - of no loss of extension 
and at most 40 degrees loss of flexion - do not correspond to 
even the noncompensable level of impairment under the 
criteria of Diagnostic Codes 5260 and 5261.  There is some 
limited motion, though, which (as it is noncompensable) 
warrants a 10 percent evaluation using the criteria of 
Diagnostic Code 5003.  When limitation of motion is 
noncompensable, a rating of 10 percent is applied to each 
joint affected, to be combined, not added under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a (2004).  

As this criteria for rating the left knee is predicated on a 
loss of motion, an evaluation of the disability in light of 
that criteria must consider whether there is additional 
functional loss due to pain on motion.  Weakness is 
considered as important as limitation of motion.  Any part 
that becomes painful on use must be regarded as seriously 
disabled.  It is the intent of the rating schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. §§ 4.40, 
4.45 (2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1993).  
The rule against pyramiding, 38 C.F.R. § 4.14 (2004), does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  

The only medical comment concerning functional loss due to 
pain on use is in the April 2003 examination, wherein the 
examiner noted that sudden twisting or turning by the 
appellant and long episodes of standing or walking caused 
pain and swelling with decreased motion.  The examiner also 
reported, however, that this impairment was not able to be 
elicited during the examination (though the examiner 
"imagined" the appellant would lose at least 10 degrees of 
flexion).  Even if this additional loss of 10 degrees flexion 
were to be accounted for in the range of motion measurements, 
it would not manifest such an increase as to correspond to a 
compensable evaluation under that criteria.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for left knee reconstruction.  

Initial evaluation in excess of 10 percent for sinus 
disability with headaches

The appellant filed his claim in October 1995.  At that time, 
the criteria for rating sinus disorders at Diagnostic Code 
6510 provided for a 10 percent evaluation where there was 
moderate impairment, with discharge or crusting or scabbing, 
and infrequent headaches.  A 30 percent evaluation is 
warranted for severe impairment, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent evaluation may be assigned for postoperative 
conditions, following radical surgery, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97 (1995 
and 1996).  

During the pendency of this appeal, VA promulgated new 
regulations amending the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. Part 4 (1997 to 2004)).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, before October 7, 1996, only the previous 
version of the rating criteria may be applied.  Thereafter, 
the version more favorable to the appellant must be applied.  

The RO has considered the amended version of the rating 
criteria.  Accordingly, the Board may similarly consider each 
version of the regulations without determining whether the 
appellant will be prejudiced thereby.  

Under the amended rating criteria for sinusitis, a 10 percent 
rating is in order for sinusitis with one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation may be assigned when the 
evidence demonstrates three or more incapacitating episodes 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation may be assigned following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  An incapacitating episode of sinusitis is one 
requiring bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Code 6510 (1997 to 2004).  

VA examinations in December 1995 indicated that the appellant 
complained of a history of sinusitis, nose bleeding, deviated 
septum, and two rhinoplasties in the previous 18 months.  He 
had trouble breathing from the left side of his nose, which 
impaired his sleeping, and had sinus-type headaches.  
Examinations of the head disclosed no abnormalities except 
for deviated nasal septum.  One examination rendered no 
diagnosis regarding sinusitis, whereas another had an 
impression of bilateral sinusitis.  X-rays of the sinuses 
showed findings consistent with mild, possibly chronic or 
post-traumatic opacity of the left maxillary sinus.  (It is 
noted that service connection has separately been established 
for deviated nasal septum.)  

VA clinical records in May 1996 noted headaches, atypical for 
migraine, without response to over-the-counter medication.  
VA clinical records in January 1997 showed complaints of 
chronic headaches.  A sinus x-ray in January 1998 revealed 
density in the superior portion of the left maxillary sinus, 
without active fluid collection.  VA clinical records in 
February 1998 noted headaches.  

VA examination in August 1998 diagnosed sinusitis and chronic 
pansinusitis with septal deviation to the left and chronic 
perforation of the anterior septum.  Also diagnosed were 
headaches described possibly as vascular; these are not too 
annoying and seemed to be relieved by over-the-counter 
medication.  No specific symptoms were noted with respect to 
sinusitis.  

VA otolaryngology examination in April 2003 indicated that 
the appellant complained of severe nasal obstruction 
occurring intermittently, especially in cool weather.  He 
complained of crusting, bleeding, and sinus headaches three 
to four times per week, each lasting 20 to 30 minutes and 
resolving on their own without medication.  He had not had 
any recent antibiotic therapy for infection.  He used an 
over-the-counter nasal spray for relief.  Examination 
revealed the deviated septum and perforation, a greater than 
50 percent obstruction of the nasal airways bilaterally 
resulting from the deviated nasal septum, a clear oral 
cavity, and no pus, polyps, or blood seen in the nose.  The 
examiner commented that the sinusitis with headaches, 
occurring three to four times per week, did not appear to be 
incapacitating; there might be some associated crusting, 
though no purulent discharge and no recent antibiotic 
treatment.  

With respect to the old version of the rating criteria, in 
effect when the appellant filed his claim, the findings 
identified above do not reveal more than moderate impairment.  
The evidence does not indicate chronic discharge, and the 
crusting or scabbing described in April 2003 was not 
significant.  Moreover, the headaches were infrequent, with 
relief by over-the-counter medications and rest.  A higher 
evaluation at the 30-percent level is not warranted, for 
there is no indication of frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence, that would reveal 
severe impairment.  As for the new version of the criteria, 
the evidence does not reveal incapacitating episodes of 
sinusitis.  The April 2003 examination specifically noted the 
absence of such episodes, and the remaining evidence is 
silent as to any such episodes.  Nor is there any indication 
of the need for antibiotic treatment, of purulent discharge, 
of significant headaches or crusting, or of the need for 
surgery since 1995, any of which might support a higher 
evaluation.  In light of the evidence of record and based on 
this analysis, it is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for sinusitis with headaches pursuant to 
either set criteria applicable.  


ORDER

Service connection for a disability manifested by memory loss 
is denied.  

An initial compensable evaluation for angioedema of the lower 
lip is denied.  

An initial evaluation in excess of 10 percent for left knee 
reconstruction is denied.  

An initial evaluation in excess of 10 percent for sinus 
disability with headaches is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



